02-10-328-CV












 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-00328-CV 
 
 



Ray Fox


 


APPELLANT




 
V.
 




Somerset Apartments


 


APPELLEE 



 
 
------------
 
FROM County Court at Law No. 2
OF Denton COUNTY
------------
MEMORANDUM OPINION[1] AND
JUDGMENT
------------
 
On November
12, 2010, we notified appellant that the trial court clerk responsible for
preparing the record in this appeal had informed this court that arrangements
had not been made to pay for the clerk=s
record as required by Texas Rule of Appellate Procedure 35.3(a)(2).  See Tex.
R. App. P. 35.3(a)(2). 
We stated that we would dismiss the appeal for want of prosecution
unless appellant, within fifteen days, made arrangements to pay for the clerk=s
record and provided this court with proof of payment.
Because
appellant has not
made payment arrangements for the clerk=s
record, it is the opinion of the court that the appeal should be dismissed for
want of prosecution.   Accordingly, we
dismiss the appeal.  See Tex. R.
App. P. 37.3(b), 42.3(b).
Appellant
shall pay all costs of the appeal, for which let execution issue.
 
          PER CURIAM
 
 
PANEL:  DAUPHINOT, GARDNER,
and WALKER, JJ.
 
DELIVERED:  December 23, 2010




[1]See Tex. R. App. P. 47.4.